DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-9 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al. (US Pub. 2019/0393353; hereinafter “Jeong”).
Jeong discloses [Re claim 1] a thin film transistor comprising: a gate electrode 20 (page 2, paragraph 22); a metal oxide channel layer 45 (page 2, paragraph 23) traversing the upper or lower portions of the gate electrode 20 (see fig. 1B), wherein the metal oxide channel layer 45 has semiconductor properties while having bixbyite 
Jeong discloses [Re claim 2] wherein the metal oxide channel layer 45 is polycrystalline with bixbyite grains (page 3, paragraph 33; page 8, paragraph 84).
Jeong discloses [Re claim 4] wherein the metal oxide channel layer 45 is a pseudo-single crystal in which bixbyite crystal is preferentially oriented (when Ta layer is applied to an amorphous IGZO layer and annealed at 500oC, the size of IGZO peaks decreases, and a pointed peak at 35o that can correspond to (400) phase of bixbyite In2O3 appears, which indicates that, at high annealing temperature, a bond between cations becomes weaker, and small grains of ZnO or In2O3 are formed; page 8, paragraph 84).
Jeong discloses [Re claim 6] wherein the metal oxide channel layer is an In-Ga oxide (IGO) layer (page 2, paragraph 23) having a content of 60 to 90 at% of In compared to the total number of atoms of In and Ga (page 2, paragraph 24).
Jeong discloses [Re claim 7] wherein the metal oxide channel layer is an In-Ga oxide (IGO) layer (page 2, paragraph 23) having a content of 63 to 70 at% of In compared to the total number of atoms of In and Ga (page 2, paragraph 24).
Jeong discloses [Re claim 8] a vertical non-volatile memory device comprising: a substrate 100 (page 6, paragraph 65): an insulating pillar 141a (page 7, paragraph 70) 
Jeong discloses [Re claim 9] wherein the metal oxide channel layer is polycrystalline with bixbyite grains or a pseudo-single crystal in which bixbyite crystal is preferentially oriented (page 6, paragraph 68; page 8, paragraph 84).
Jeong discloses [Re claim 11] wherein the metal oxide channel layer is an In-Ga oxide (IGO) layer (pages 4-5, paragraph 52) having a content of 60 to 90 at% of In compared to the total number of atoms of In and Ga (pages 4-5, paragraph 52).
Jeong discloses [Re claim 12] wherein the metal oxide channel layer is an In-Ga oxide (IGO) layer (pages 4-5, paragraph 52) having a content of 63 to 70 at% of In compared to the total number of atoms of In and Ga (pages 4-5, paragraph 52).
Jeong discloses [Re claim 13] a method for fabricating a thin film transistor comprising: forming the thin film transistor including a gate electrode 20 (page 2, 
Jeong discloses [Re claim 14] wherein the metal oxide channel layer 45 has semiconductor properties while having bixbyite crystals (page 3, paragraph 33; page 8, paragraph 84).
Jeong discloses [Re claim 15] herein the metal oxide channel layer 45 is formed to contain In at about 63 to 70 at% of the total number of atoms of In and Ga (page 2, paragraph 24), and is subjected to post-deposition annealing (PDA) at a temperature of 500 to 800oC (page 2, paragraph 26).
Jeong discloses [Re claim 16] wherein the metal oxide channel layer 45 is formed to have a pseudo-single crystal in which bixbyite crystal is preferentially oriented (when Ta layer is applied to an amorphous IGZO layer and annealed at 500oC, the size of IGZO peaks decreases, and a pointed peak at 35o that can correspond to (400) phase of bixbyite In2O3 appears, which indicates that, at high annealing temperature, a 2O3 are formed; page 8, paragraph 84).
Jeong discloses [Re claim 17] wherein the metal oxide channel layer 45 is formed to contain In at about 71 to 85 at% of the total number of atoms of In and Ga (page 2, paragraph 24), and is subjected to post-deposition annealing (PDA) at a temperature of 300 to 500°C (page 2, paragraph 26).
Jeong discloses [Re claim 18] wherein the metal oxide channel layer 45 is formed to be polycrystalline with bixbyite grains (page 3, paragraph 33; page 8, paragraph 84).

Allowable Subject Matter
Claim 3, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites the metal oxide channel layer is polycrystalline with a (400) diffraction peak as well as a (222) diffraction peak on an XRD spectrum.  
Claim 5 recites the metal oxide channel layer is a pseudo-single crystal with a (222) diffraction peak without a (400) diffraction peak on an XRD spectrum.

These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        December 28, 2021